                     Case 20-43555                    Doc 1-3         Filed 07/16/20 Entered 07/16/20 16:05:40                                        List of 20
                                                                     Largest Creditors Pg 1 of 3
 Fill in this information to identify the case:
 Debtor name Ben F. Blanton Construction, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MISSOURI                                                                             Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BEDROCK                                                                                                                                                                  $61,995.96
 CONCRETE LLC
 19968 W 157th
 Street
 Olathe, KS 66062
 BELL MASONRY,                                                                                                                                                          $103,066.00
 INC.
 4121 W. 83rd Street
 Suite 151
 Mission, KS 66205
 DIVISION 4                                                                                                                                                               $66,582.60
 MASONRY, INC.
 P.O. Box 24125
 Overland Park, KS
 66283
 FATBOY ELECTRIC,                                                                                                                                                         $68,228.20
 INC.
 P.O. Box 300198
 Kansas City, MO
 64130
 FINCH PLUMBING                                                                         Contingent                                                                        $67,995.50
 CO., INC.                                                                              Unliquidated
 13160 Taussig                                                                          Disputed
 Avenue
 Bridgeton, MO
 63044
 HAYDEN                                                                                                                                                                 $142,200.00
 WRECKING
 4201 St. Clair
 Avenue
 East Saint Louis, IL
 62203
 KAW VALLEY                                                                                                                                                             $108,633.91
 COMPANIES, INC.
 5600 Kansas
 Avenue
 Kansas City, KS
 66106

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                     Case 20-43555                    Doc 1-3         Filed 07/16/20 Entered 07/16/20 16:05:40                                        List of 20
                                                                     Largest Creditors Pg 2 of 3

 Debtor    Ben F. Blanton Construction, Inc.                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 MCI MECHANICAL                                                                                                                                                           $97,164.42
 CONTRACTORS, IN
 10431 E. Watson
 Road
 Saint Louis, MO
 63127
 MIDWEST GLASS &                                                                                                                                                          $82,608.25
 GLAZING
 3909 Mission Road
 Kansas City, KS
 66103
 PHAZE ONE                                                                                                                                                              $251,153.00
 ELECTRIC LLC
 199980 W. 162nd
 Street
 Olathe, KS 66062
 PIPER                                                                                                                                                                    $85,287.60
 CONSTRUCTION
 LLC
 1900 NW South
 Outer Road, Ste 20
 Blue Springs, MO
 64015
 PREMIER                                                                                                                                                                  $84,552.84
 CONTRACTING,
 INC.
 3940 S. Ferree
 Street
 Kansas City, KS
 66103
 PRO DESIGN                                                                                                                                                               $88,270.10
 CONTRACTORS
 LLC
 28349 Pleasant
 Valley Road
 Paola, KS 66071
 RNC DRYWALL                                                                                                                                                            $127,385.00
 10230 NW 57th
 Terrace
 Kansas City, MO
 64152
 ROSCH CO, LLC                                                                          Contingent                                                                      $521,045.30
 18390 Wings                                                                            Unliquidated
 Corporate Drive                                                                        Disputed
 Chesterfield, MO
 63005
 SKYLINE                                                                                                                                                                $210,400.00
 STRUCTURAL
 STEEL LLC
 6817 Stadium Drive
 Kansas City, MO
 64129


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                     Case 20-43555                    Doc 1-3         Filed 07/16/20 Entered 07/16/20 16:05:40                                        List of 20
                                                                     Largest Creditors Pg 3 of 3

 Debtor    Ben F. Blanton Construction, Inc.                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 STARK TRUSS                                                                            Contingent                                                                      $126,380.66
 COMPANY                                                                                Unliquidated
 3284 PCR 806                                                                           Disputed
 Perryville, MO 63775
 T & R ELECTRIC                                                                                                                                                           $90,627.28
 1720 Scherer
 Parkway
 Saint Charles, MO
 63303
 VEE JAY CEMENT                                                                         Contingent                                                                      $119,507.70
 CONTRACTING CO                                                                         Unliquidated
 8053 Chivvis Drive                                                                     Disputed
 Saint Louis, MO
 63123
 WADDELL                                                                                                                                                                $230,009.09
 CONCRETE
 720 W. Fourth Street
 PO Box 747
 Eureka, MO 63025




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
